DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 4-5, filed 01/12/2021, with respect to the rejection(s) of claim(s) 6 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wong (US 2016/0074282 A1), teaching a hammerhead like attachment with sleeve having a curved finger pull as evidenced in the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a means for mounting the hammer head” and then recites “a sleeve” which mounts to the hook of the plunger rod which mounts the hammerhead. The claim does not create a link between the two features or make clear that the means 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong. (US Patent No. 4,994,065) 
Re: Claim 6, Wong discloses the claimed invention including a caulking gun comprising:
a caulk tube receptacle (18) having a dispensing end (58) and a handle end (56) (Fig. 1);
a plunger rod (16) having a dispensing end (38) and a handle end (27), wherein the plunger rod's dispensing end  extends toward the receptacle's dispensing end, and wherein the plunger rod's handle end extends away from the receptacle's handle end (Fig. 1);
a trigger actuator (24) operatively supporting the plunger rod at the caulk tube receptacle's handle end (Fig. 1);
a hammerhead (52) (Fig. 1-2, handle includes flat top defining a hammer head, and is capable of performing a hammer like function); and
means for mounting the hammerhead, said means fixedly attaching the hammerhead to the plunger rod's handle end (Para. 31, threaded coupling);
a pull handle (36) having proximal and distal ends, wherein the first pull handle comprises a hook (40) formed at the handle end of the plunger rod (Fig. 1)
a sleeve having a proximal end and a distal end, wherein the sleeve’s proximal end comprises a curved finger pull surface, wherein sleeve the sleeve’s proximal end nestingly receives the hook, and wherein the hammerhead is fixedly attached to the sleeve’s distal end (Figs. 1-3 depicts the sleeve of the hammer head nestingly receiving the hook of the pull handle, and a curved portion for pulling).
Re: Claim 7, Wong the hook has a radius of curvature, wherein the sleeve has a radius of curvature, and wherein the hook’s radius of curvature is substantially less than that of the handle sleeve (Fig. 3 depicts the hook being received within the sleeve thus the radius of curvature being less to do so).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20160074282 A1) as applied to claim 7 above, and further in view of Cox (US Patent No. 6,457,384).
Re: Claim 8, Wong discloses the claimed invention including helically threading the sleeve upon the hook for releasably holding the hammerhead and sleeve (Para. 31, threading of the sleeve attached to rod) except for using a set screw. However, Cox teaches a sleeve (22) with hammer head (24) to a hook (12, 14) via a set screw (28) helically mounted upon the sleeve and being adapted for releasably holding the sleeve and the hammerhead upon the hook (Cox: Depicted in Figs. 1-3).
It would have been obvious to one having ordinary skill in the art at the time of effective filing date to include the set screw as taught by Cox, since Cox demonstrates the art alternative of threading and set screw for their use in the hardware arts and the selection of any of these known equivalents to mount one feature to another would be within the level of ordinary skill in the art, further providing readily changed out attachments that can be quickly and solidly secured thus may save the consumer money and time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754